DETAILED ACTION
This is a final Office action addressing applicant’s response 21 July 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 21-23 are pending and examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22: “for increased flowability” is indefinite as to what this limitation means as written; “for increased strength” is indefinite as to with what, comparatively, the strength is increased.  Further, the metes and bounds of what constitutes central portion and outer portions or edges is indefinite as to with what this references (e.g., “the central portion” can be interpreted as a central section surrounded by outer portions, or the central section could equate to the “base” of the “U-shape” of the well and the outer portions could be the “legs” of the “U”.) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (U.S. Patent 7,549,256).

Claim 11: Watkins discloses a modular window well insert composed of a plastic (Col. 4, line 45), the modular insert comprising: 
a body having a plurality of ribs (Fig. 10: 22) and a plurality of corresponding grooves (portion between 22 and 21A as shown in Fig. 10 defining a rear surface of the rib) interposed between a plurality of wall surface portions (as shown), each of the plurality of ribs being positioned between two different wall surface portions (as shown) of the plurality of wall surface portions and being defined by a variable height and a variable depth (as shown, the ribs have sloped portions which change the depth of the wall surface with respect to 21A, and they are located along the height of the well which meets the limitation of “variable height”).  

Claim 13:  Watkins discloses the modular window well insert of claim 11, wherein the modular window well insert comprises a recessed section (Fig. 10: 34) on a bottom of the modular window well insert that mates to a top section (33) of a window well (as shown).
Claim 14: Watkins discloses the modular window well insert of claim 11, wherein the modular window well insert comprises two recessed sections, a first recessed section (portion on either side of 33 is a recessed section) being on a top of the modular window well insert (as shown), and a second recessed section (34) being on a bottom of the modular insert as shown).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Sakai (U.S. Patent 5,725,940) and evidence by Hirasaka (U.S. Patent 5,194,462) and Lause (U.S. Patent 5,466,317).

	Claim 1: Watkins provides a modular window well insert (upper unit as shown in Figs. 8-10) composed of plastic (Col. 4, line 39), the modular window well insert being configured in size and shape to be attached to an existing window well (lower unit as shown in Figs. 8-10), the modular window well insert and existing window well having a matching width and depth (as shown).  Watkins does not specifically disclose the plastic is long fiber reinforced wherein at least some long fibers within the long fiber reinforced plastic are omnidirectional, relative to other long fibers in the long fiber reinforced plastic, and have a length of greater than 5 mm.  Sakai teaches a building material made of a thermoplastic that incorporates long fibers that are multidirectional (Col. 4, lines 3-12).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate long fibers having an omnidirectional configurations, as long fibers increase the overall tensile strength of the device, and the omnidirectional orientation is known in the art so that that an article can withstand a load applied from numerous directions.  Further, while the length of greater than 5 mm is not disclosed, the examiner takes Official notice that it is well known in the art that long fibers in such materials include a length of at least 5 mm.  It is widely known that reference to long fibers in such reinforced materials includes lengths of at least the claimed length.
	For evidentiary support regarding the taking of Official notice and the length of the fibers, see Hirasaka (U.S. Patent 5,194,462: Col. 3, lines 33-45), Lause (U.S. Patent 5,466,317: Col. 2, lines 40-45).

Claims 2, 3: the obvious modification of the prior art provides the modular window well insert of claim 1, except wherein said at least some fibers within the long fiber reinforced thermoplastic have a length of greater than 20 mm (claim 2), or wherein said at least some fibers within the long fiber reinforced thermoplastic have a length of greater than 40 mm (claim 3).  the examiner takes Official notice that it is well known in the art that long fibers in such materials include a length of at least 5 mm, and lengths of 20 mm and 40 mm fall within that given range.  It is widely known that reference to long fibers in such reinforced materials includes lengths greater than the claimed length.
For evidentiary support regarding the taking of Official notice and the length of the fibers, see Hirasaka (U.S. Patent 5,194,462: Col. 3, lines 33-45), Lause (U.S. Patent 5,466,317: Col. 2, lines 40-45).

Claim 4: The obvious modification of the prior art provides the modular window well insert of claim 1, except wherein the long fiber reinforced plastic is a thermoplastic.  Watkins does teach that the material is polyvinyl.  The examiner takes Official notice that polyvinyl materials are well known in the art of thermoplastics (e.g., polyvinyl chloride).  One having ordinary skill in the art would make the article from polyvinyl materials due to its strength, durability and resistance to corrosion.       
Claim 5: the obvious modification of the prior art provides the modular window well insert of claim 1, except wherein the long fiber reinforced plastic is a thermoset plastic.  Watkins does teach that the material is polyvinyl, which can be manufactured as a thermoset.  The examiner takes Official notice that polyvinyl materials are well known in the art of thermoset materials.  One having ordinary skill in the art would make the article from a thermoset due to strength, durability and resistance to corrosion.

Claim 6: the obvious modification of the prior art provides the modular window well insert of claim 1, wherein the modular insert comprises of one or more recessed sections (see Watkins, Fig. 10, between two members 22).

Claim 7: the obvious modification of the prior art provides the modular window well insert of claim 6, except wherein the one or more recessed sections have a height within a range of between 10 cm to 25 cm.  Watkins does provide language noting the invention may be modified as needed, including dimensional relationships, size, materials, shape, form, etc. (Col. 6, lines 23-29).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  One having ordinary skill in the art would have the desired dimensions based on use, load capacity and other structural features to ensure proper function while minimizing materials used in manufacture. 
  
Claim 8: the obvious modification of the prior art provides the modular window well insert of claim 6, wherein the modular insert comprises of one or more tabs (Fig. 10: 31B) and slots (34) that facilitate mating with the existing window well that also has tabs and slots (tab 33 and slots on either side of 33).  

Claim 9: the obvious modification of the prior art provides the modular window well insert of claim 6, further comprising of a body with a varying wall thickness (see Fig. 10 where portion proximate 21A is thinner than portion 21A + 22).

Claim 10: the obvious modification of the prior art provides the modular window well insert of claim 9, wherein the body comprises of a plurality of ribs (22) a plurality of corresponding grooves (between 22 and 21A as shown in Fig. 10) and wall surface portions (any portion meets this limitation using the broadest reasonable interpretation in light of applicant’s specification), and wherein the variable wall thickness of the body is thicker at the ribs than the wall surface portions (as shown and explained in the rejection of claim 9).  While Watkins does not specifically disclose the body having fewer ribs than the existing window well, It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being designed to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One having ordinary skill in the art would have a desired dimension, and having a shorter window well would result in fewer ribs.

Claim 21: the obvious modification of the prior art provides the modular window well insert of claim 1, wherein said at least some fibers within the long fiber reinforced plastic include fibers having a length from 6 to 10 mm, as well as fibers having a length of greater than 40 mm.   As evidenced by Lause, the fibers range from “about 1-6cm”, which falls within the claimed range for both the short and long fibers.  Should applicant disagree with the evidenced position, it would have been obvious at the time of filing to a person having ordinary skill in the art to have the claimed range in order to maximize shear strength as desired.  The shorter fibers would be able to fill in between the longer fibers to maximize the shear strength of the material. 

Claim 22: the obvious modification of the prior art provides the modular window well insert of claim 1, except wherein a central portion of a body of the window well insert includes shorter fibers for increased flowability while outer portions or edges of the window well insert include longer fibers for increased strength.  It would have been obvious at the time of filing to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would locate the claimed fibers in the claimed locations based on routine experimentation to produce the desired product.    

Claim 23: Watkins discloses a modular window well system comprising: 
a window well (20A) composed of plastic (Col. 4, line 39)
a window well insert (20B) composed of plastic (Col. 4, line 39), 
the window well insert being initially separate from the window well, but being configured in size and shape to be attached to the window well (Figs. 8-10); 
the window well insert including a plurality of planar flanges (26) and a plurality of attachment holes (27) located on the planar flanges (as shown in Figs. 4 and 5); and 
wherein the window well insert is coupled to the window well by a plurality of screws and/or bolts placed in the attachment holes, so as to couple the window well insert to the window well (this occurs indirectly via attachment to the window wall 11).
Watkins does not specifically disclose the modular window well insert and the window well having a matching width and depth, however, Watkins states, “the optimum dimensional relationships for the parts of the present invention may include variations in size, materials, shape, form, function and manner of operation” (Col. 6, lines 23-27).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  One having ordinary skill in the art would have the claimed dimensions based on the desired size and/or uniformity in production.  
	Watkins further does not disclose the well and insert having a plurality of long fibers forming a long fiber reinforced plastic, wherein at least some long fibers within the long fiber reinforced plastic are omnidirectional, relative to other long fibers in the long fiber reinforced plastic, and have a length of greater than 5 mm.  Sakai teaches a building material made of a thermoplastic that incorporates long fibers that are multidirectional (Col. 4, lines 3-12).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate long fibers having an omnidirectional configurations, as long fibers increase the overall tensile strength of the device, and the omnidirectional orientation is known in the art so that that an article can withstand a load applied from numerous directions.  Further, while the length of greater than 5 mm is not disclosed, the examiner takes Official notice that it is well known in the art that long fibers in such materials include a length of at least 5 mm.  It is widely known that reference to long fibers in such reinforced materials includes lengths of at least the claimed length.
	For evidentiary support regarding the taking of Official notice and the length of the fibers, see Hirasaka (U.S. Patent 5,194,462: Col. 3, lines 33-45), Lause (U.S. Patent 5,466,317: Col. 2, lines 40-45).

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins.

Claim 12: Watkins discloses the modular window well insert of claim 11, wherein the plurality of wall surface portions (see 22A, 31B, 32 and 34) have a variable thickness (as shown in the direction from the interior to the exterior of the member).  
Watkins does not disclose the varying is from a minimal thickness of less than 3 mm to a maximum thickness of greater than 5 mm.  Watkins does provide language noting the invention may be modified as needed, including dimensional relationships, size, materials, shape, form, etc. (Col. 6, lines 23-29).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  One having ordinary skill in the art would have the desired dimensions based on use, load capacity and other structural features to ensure proper function while minimizing materials used in manufacture. 

Claim 15: Watkins discloses the modular window well insert of claim 11, except wherein the window well is composed of thermoplastic, though it does disclose the material is polyvinyl (Col. 4, lines 45).  The examiner takes Official notice that it is well known in the art that polyvinyl materials are thermoplastic.  Thermoplastic materials such as polyvinyl as well known in the art for use in manufacturing depending on the method of manufacture.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 21 July 2022.  Applicant’s courtesies were appreciated.

Claim objections and claim rejections under 35 USC 112:
	Applicant’s amendments to the claims overcome the objections and rejections raised under this heading and they are withdrawn.



Claim rejections – 35 USC 102:
Applicant’s arguments with respect to claim(s) 11, 13 and 14 (response: page 6) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above.

Claim rejections – 35 USC 103:
	Applicant’s remarks are noted.  Regarding new claims 21-23 and applicant’s remarks addressing the new claims (remarks: page 7-10), the examiner addressed the claims above and will not repeat the rejection here for brevity.

Official Notice:
	Regarding applicant’s arguments with respect to the taking of Official notice with respect to the fiber length, the examiner further cites art as evidence supporting Official notice which is provided above.  The rationale for having the claimed length is the same as that as provided in the rejection under Official notice.
	Regarding the Official notice with respect to the materials (i.e., claims 4, 5 and 15), applicant did not argue the position taken by the examiner.  As a result, the taking of Official notice with respect to these limitations is deemed admitted.
	
	Applicant’s courtesies are appreciated.  Applicant is invited to an interview to discuss the present invention with respect to the prior art to advance prosecution and potentially bring the present application to resolution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649